FILED
                             STATE OF WEST VIRGINIA                              June 3, 2021
                           SUPREME COURT OF APPEALS                           EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA




In re R.W.

No. 21-0016 (Harrison County 19-JA-164-1)



                              MEMORANDUM DECISION


        Petitioner Father J.W., by counsel Daniel K. Armstrong, appeals the Circuit Court of
Harrison County’s December 7, 2020, order terminating his parental, custodial, and guardianship
rights to R.W. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Brandolyn N. Felton-Ernest, filed a response in support of the circuit court’s order and a
supplemental appendix. The guardian ad litem, Jenna L. Robey, filed a response on behalf of the
child in support of the circuit court’s order. On appeal, petitioner alleges that the DHHR failed to
satisfy the burden of proof required for termination of parental rights, failed to provide him with
a fundamental level of fairness, and failed to consider the least restrictive dispositional
alternative.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In September of 2019, the DHHR filed an abuse and neglect petition 2 alleging that the
mother gave birth to the child and admitted to abusing heroin and methamphetamine during the


       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
         Neither petitioner, in his appendix record, nor the DHHR, in its supplemental appendix
record, included a copy of the DHHR’s original petition for this Court’s review. Therefore, the

                                                                                   (continued . . . )
                                                 1
pregnancy, including “a couple days prior to delivery.” The DHHR also alleged that petitioner
admitted to abusing methamphetamine the week prior to the delivery and either knew or should
have known about the mother’s substance abuse while pregnant. Further, both parents admitted
to a long history of substance abuse, and that the mother previously voluntarily relinquished her
parental rights to three older children. Following the petition’s filing, petitioner waived his
preliminary hearing.

        In October of 2019, the court granted petitioner’s motion for a preadjudicatory
improvement period based upon representations that he was complying with services. As part of
his improvement period, petitioner was required, in part, to submit to random drug screens, with
the understanding that missed screens would be counted as positive; participate in supervised
visits with the child; participate in parenting classes; and attend any and all recommended
counseling. The following month, however, the guardian filed a motion to revoke petitioner’s
improvement period.

        Also in November of 2019, the DHHR filed an amended petition alleging that on October
3, 2019, petitioner was arrested for possession of a controlled substance. According to the
criminal complaint, petitioner “was found in possession of 7.68 grams of a crystal[-]like
substance, sandwich bags, and a digital scale.” The amended petition also alleged that petitioner
“became argumentative regarding continued drug screening” during a multidisciplinary team
(“MDT”) meeting. According to the DHHR, petitioner asserted that screening was overly
burdensome to him even though he had yet to obtain employment. Petitioner thereafter stipulated
to his adjudication, and the circuit court adjudicated him to be a neglecting parent in December
of 2019. The circuit court also granted petitioner a post-adjudicatory improvement period that
required him, in part, to complete a psychological evaluation and follow any recommendations
thereof, participate in individualized parenting services, participate in any counseling deemed
necessary, cooperate with all service providers, and submit to random drug screens. In August of
2020, the court extended petitioner’s improvement period upon evidence that he successfully
completed individualized parenting classes, adult life skills classes, and was employed. Further,
although petitioner missed some drug screens due to his employment, he tested negative
throughout the proceedings to that point.

       In September of 2020, the guardian filed a motion to revoke petitioner’s improvement
period upon allegations that petitioner “became argumentative regarding the length of time of
these proceedings, being held accountable for [the mother], and the inconvenience of drug
screening.” The guardian also asserted that after the MDT meeting, petitioner continued to use
aggressive language during communications between the mother and her counsel and also with
the DHHR. In regard to drug screening, the guardian indicated that petitioner tested positive for
methamphetamine and oxycodone on August 21, 2020, and missed approximately seven screens
between June and August of 2020. Further, the guardian cited to discovery in the matter that
included messages between petitioner and the mother that evidenced petitioner’s admission of
substance abuse on multiple occasions and his continued sale of drugs. Based on this conduct,

information concerning the allegations in the petition is drawn from other materials in the
appendix record.



                                               2
the guardian and the DHHR 3 sought termination of petitioner’s improvement period. Petitioner
filed a response to the motion, wherein he admitted that “he made a one-time mistake with
regards to his sobriety” as evidenced by his positive screen in August of 2020.

        In November of 2020, the circuit court held a dispositional hearing, during which
evidence was introduced that petitioner failed at least three additional drug screens in September
and October of 2020. Petitioner testified during the hearing that he did not have a substance
abuse problem, although he admitted to snorting methamphetamine and oxycodone just prior to
August 21, 2020. The DHHR also admitted into evidence text messages that the mother
confirmed were between her and petitioner. In the messages, the mother asked petitioner several
times if he had abused controlled substances during the proceedings, and, petitioner confirmed
each time that he had, including “meth [and] pills.” In one text message, petitioner asked the
mother “if she can move some weed,” which the mother confirmed related to petitioner selling
marijuana. The DHHR also introduced testimony from Kenneth Lewis, the lab director for
OpAns, the facility that analyzed petitioner’s drug screen samples. Mr. Lewis was qualified as an
expert in this field and testified to the drugs for which petitioner tested positive and the levels of
various drugs present in these samples. According to Mr. Lewis, even though petitioner’s
methamphetamine levels were low, there was “no question that it could be any other substance.”
Further, Mr. Lewis testified that packaging methamphetamine could cause an individual to test
positive for the substance. As to oxycodone, Mr. Lewis testified that, in his opinion, petitioner
purposefully ingested the drug because it is found in pill form and, thus, unlikely to have been
the result of environmental exposure.

        Based on this evidence, the court found that although Mr. Lewis testified that the
methamphetamine levels present in petitioner’s blood could be due to environmental exposure,
an individual living in a drug-free environment would not test positive for illicit substances.
Importantly, the court concluded that “[i]f [petitioner] cannot protect himself from becoming
contaminated, he cannot protect the minor children from the same.” The court also found that
petitioner denied a substance abuse problem throughout the proceedings and, instead, blamed his
substance abuse on the stress and length of the proceedings. Accordingly, the court found that
petitioner “continues to have a substance abuse problem which he has failed to acknowledge.”
The court further found that, despite the proceedings having been ongoing for over one year,
petitioner was “in no better position than he was at the time of the filing of this [p]etition,” given
that he was still abusing illegal substances, being dishonest with the court about his substance
abuse, and denying that he had a problem. The court further found that there was no reasonable
likelihood that petitioner could substantially correct the conditions of abuse and neglect and that
termination of his rights was necessary for the children’s welfare. As such, the court terminated




       3
        Although the guardian filed the motion to terminate petitioner’s improvement period, the
motion indicated that both the guardian and “the [p]etitioner” requested that the improvement
period be terminated. The DHHR was the petitioner below.




                                                  3
petitioner’s parental, custodial, and guardianship rights to the child. 4 It is from the dispositional
order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner first argues that the testimony of Mr. Lewis “did not rise to the level
needed for termination of his parental rights.” This argument, however, is legally flawed, given
that the circuit court did not base termination of petitioner’s rights upon this expert’s testimony
alone. Petitioner is correct that “‘[t]he standard of proof required to support a court order limiting
or terminating parental rights to the custody of minor children is clear, cogent and convincing
proof.’” Syl. Pt. 3, In re Jessica M., 231 W. Va. 254, 744 S.E.2d 652 (2013) (citation omitted).
What petitioner fails to recognize, however, is that the circuit court considered extensive
evidence in reaching its decision to terminate his rights beyond the testimony from this expert
witness.

       Petitioner appears to argue that simply because the expert could not conclusively testify
to having witnessed petitioner ingest drugs, the DHHR somehow failed to establish that his
substance abuse persisted. However, he ignores the fact that the DHHR introduced text messages
between petitioner and the mother in which he admitted to his continued substance abuse and
sale of controlled substances during the proceedings. Further, petitioner relies heavily on the
argument that all the drugs for which he tested positive must have come from environmental
exposure, despite the fact that he admits several times in his brief on appeal that some screens
displayed levels “above the environmental cut off values.” It is unclear why petitioner expects
this Court to grant him relief upon his assertion that he did not knowingly abuse drugs when he
admits that several screens contained levels beyond those that could be explained by
       4
         The mother is currently participating in an improvement period. The permanency plan
for the child is reunification with the mother upon her successful completion of her improvement
period, while the concurrent permanency plan is adoption in the current foster home.



                                                  4
environmental exposure. On this issue, the record shows that the court heard petitioner’s
testimony, in which he indicated that he did not abuse controlled substances, and the testimony
of the expert, who opined that petitioner likely ingested the drugs, and made a credibility
determination that we decline to disturb on appeal. Michael D.C. v. Wanda L.C., 201 W. Va.
381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness credibility
through a record. The trier of fact is uniquely situated to make such determinations and this
Court is not in a position to, and will not, second guess such determinations.”). While it is true
that the expert admitted that he could not, definitively, say that such environmental exposure was
not possible, he was not required to reach such a conclusion in order to give his opinion. When
coupled with the other evidence of petitioner’s ongoing substance abuse, we find that petitioner
is entitled to no relief in this regard.

        Petitioner next argues that the DHHR failed to consider less-restrictive dispositional
alternatives to the termination of his parental, custodial, and guardianship rights. However,
petitioner cites to no authority that would require the DHHR in an abuse and neglect proceeding
to recommend any such dispositional outcome or require a circuit court to accept such a
recommendation outright. Instead, petitioner relies on holdings wherein this Court has required
circuit courts to implement the least restrictive alternative at disposition. See W. Va. Code § 49-
4-604(c) (directing that “the court shall give precedence to dispositions in the following
sequence”); State v. C.N.S., 173 W. Va. 651, 656, 319 S.E.2d 775, 780 (1984) (explaining that
West Virginia Code § 49-4-604 “provides a number of dispositional alternatives which the court
may consider, giving precedence to the least restrictive alternative appropriate to the
circumstances”). As such, none of the authority upon which petitioner relies entitles him to
relief.

        More importantly, petitioner ignores the fact that West Virginia Code 49-4-604(c)(6)
permits circuit courts to terminate parental, custodial, and guardianship rights upon finding that
there is no reasonable likelihood that the conditions of abuse and neglect can be substantially
corrected and that termination of parental, custodial, and guardianship rights is necessary for the
child’s welfare. Here, the circuit court made both findings upon substantial evidence, and
petitioner does not challenge these findings on appeal. Because petitioner provides no
substantive argument against the court’s extensive findings in support of the termination of his
rights, he cannot be entitled to relief on appeal. Further, as this Court has held,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the overwhelming
evidence in support of these determinations, we find no error in the circuit court’s termination of
petitioner’s parental, custodial, and guardianship rights.



                                                5
         Finally, petitioner raises an assignment of error alleging that the DHHR “failed to provide
a level of fundamental fairness” to him because a DHHR worker at the dispositional hearing
testified that she recommended an improvement period for the mother but not for him. 5
According to petitioner “[i]t would appear that the Department is applying a double standard in
this case” because he alleges that the DHHR acknowledged that he made improvements in the
case and shared a bond with the child. We disagree and note that petitioner clearly identifies in
his brief to the Court that the key difference in the DHHR’s recommendations for the parents;
namely, the fact that the mother entered drug rehabilitation and petitioner did not. It is unclear
why petitioner does not recognize that the mother’s ability to acknowledge her substance abuse
and the need to treat it resulted in the DHHR supporting an improvement period for her, while
petitioner’s continued refusal to acknowledge his substance abuse and his dishonesty with the
court and the parties concerning his ongoing drug use made him an unsuitable candidate for yet
another improvement period. See In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363
(2013) (“Failure to acknowledge . . . the truth of the basic allegation pertaining to the alleged
abuse and neglect . . . results in making . . . an improvement period an exercise in futility at the
child’s expense.”). Simply put, the parents were in significantly different positions at the time of
the final dispositional hearing, and the DHHR’s differing recommendations for them does not
evidence any unfairness or prejudice to petitioner.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 7, 2020, order is hereby affirmed.

                                                                                          Affirmed.
ISSUED: June 3, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton

       5
         In support of this assignment of error, petitioner also alleges that the DHHR failed to
timely file a family case plan prior to disposition. According to West Virginia Code § 49-4-
604(a), “[c]opies of the child’s case plan shall be sent to the child’s attorney and parent, guardian
or custodian or their counsel at least five days prior to the dispositional hearing.” According to
the docket sheet, the DHHR filed the case plan on November 6, 2020, which was less than five
days before the final dispositional hearing. However, petitioner cites to nothing in the record to
show that he objected to the late filing or otherwise preserved this issue for appeal. “‘Our general
rule is that nonjurisdictional questions . . . raised for the first time on appeal, will not be
considered.’ Shaffer v. Acme Limestone Co., Inc., 206 W.Va. 333, 349 n. 20, 524 S.E.2d 688,
704 n. 20 (1999).” Noble v. W. Va. Dep’t of Motor Vehicles, 223 W. Va. 818, 821, 679 S.E.2d
650, 653 (2009). As such, petitioner has waived this issue on appeal.



                                                 6